535 So. 2d 225 (1988)
Ex parte Rodney CURRIN.
Ex parte State of Alabama.
(In re Rodney Currin v. State of Alabama).
87-1190, 87-1198.
Supreme Court of Alabama.
October 28, 1988.
Andrew M. Cromer, Jr., Camden, for petitioner/ cross-respondent.
Don Siegelman, Atty. Gen. and Andy S. Poole, Asst. Atty. Gen., for respondent/cross-petitioner.
Prior Report: Ala.Cr.App., 535 So. 2d 221.
PER CURIAM.
The petitions for writ of certiorari are denied.
In denying the petitions for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRITS DENIED.
TORBERT, C.J., and MADDOX, ALMON, BEATTY and HOUSTON, JJ., concur.